MEMORANDUM ***
Milo D. Burroughs appeals pro se from the district court’s summary judgment for the Department of Transportation in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir.2008), and affirm.
The district court properly granted summary judgment on Burroughs’s age discrimination claim because Burroughs failed to establish that he was qualified for the positions he applied for. See id. at 932 (affirming summary judgment on age discrimination claim where plaintiff failed to establish that he was qualified for the position).
The district court properly granted summary judgment on Burroughs’s sex discrimination claim because Burroughs did not exhaust his administrative remedies for that claim. See Leong v. Potter, 347 F.3d 1117, 1121-22 (9th Cir.2003).
We deem abandoned Burroughs’s undeveloped contentions. See Pierce v. Mult-nomah County, 76 F.3d 1032, 1037 n. 3 (9th Cir.1996).
*621Burroughs’s remaining contentions are unpersuasive.
Burroughs’s motion to add a party, received on November 5, 2007, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.